Citation Nr: 0217834	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  99-11 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arthritis involving 
the cervical and lumbosacral spine, left shoulder, and 
right and left knees on a secondary basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1963 
to February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico. 

A review of the claims folder indicates that, by a 
September 1985 rating action, the RO denied the issue of 
entitlement to service connection for arthritis of the 
spine on a direct basis.  Although notified of this 
decision in September 1985, the veteran failed to initiate 
an appeal of the denial, which, therefore, became final.  
Throughout the current appeal, the veteran has 
consistently asserted that the arthritis of his spine was 
caused by his service-connected right knee disability.  
Accordingly, the current appellate adjudication of the 
veteran's claim for service connection for arthritis of 
his spine on a secondary basis will be based on a de novo 
review of the record.  

This issue was previously before the Board in December 
2000...At that time the issue was categorized as service 
connection for generalized arthritis on a secondary basis.  
The case was remanded for additional development.  
Subsequently the specific arthritic joints were 
identified.  Accordingly, the issue is as stated on the 
title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Service connection is currently in effect for status 
post right knee arthrotomy, which is evaluated as 20 
percent disabling.  

3. Arthritis of the right knee is causally related to his 
service-connected status post right knee arthrotomy.

4.  Arthritis of the cervical and lumbosacral spine, left 
shoulder, and left knee is not causally related to his 
service-connected disorders. 


CONCLUSIONS OF LAW

1.  The arthritis of the lumbosacral spine and cervical 
spine, left shoulder and left knee is not proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2002).  

2.  The arthritis of the right knee that is proximately 
due the service- connected status post right knee 
arthrotomy.  38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that entitlement to service connection for 
arthritis involving multiple joints was caused or 
aggravated by a service connected disorder.  Such action 
was accomplished by means of statement of the case, the 
supplemental statements of the case, and February 2001 and 
September 2001 letters from the RO to the veteran.  A 
November 2001 supplemental statement of the case informed 
the veteran of the provisions of the VCAA as well as 
informing the veteran that he needed to identify relevant 
evidence and provide contact information.  These documents 
informed the veteran of the relevant criteria, and 
evidence needed, by which the above noted issues could be 
granted.  He was also notified of the information needed 
through letters from VA seeking additional evidence.  In 
particular, in February 2001, September 2001, and 
September 2002 letters he was notified by the RO that the 
Board had found that additional development was needed.  
An October 2002 letter also notified the veteran that he 
could submit additional evidence or argument in response 
to the new evidence.  He has been informed that the VA 
would attempt to obtain all evidence he identified.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  In view 
of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed; the discussions in 
these various documents apprised him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Furthermore, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  A 
review of the claims folder indicates that the RO has 
obtained all available medical records identified by the 
veteran.  In fact, in response to the supplemental 
statement of the case, which was furnished to him in 
November 2001, the veteran stated that he had no 
additional evidence or comment to submit.  Also, the 
veteran has undergone several pertinent VA examinations 
during the current appeal.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied 
its duties to notify and assist the appellant in this 
case.  

I. FACTUAL BACKGROUND

Service connection is currently in effect for status post 
right knee arthrotomy, which is evaluated as 20 percent 
disabling.  The veteran has no other service-connected 
disabilities.  

The service medical records are negative for evidence of 
treatment or findings pertaining to arthritis and it is 
not contended otherwise.  The veteran received a 
disability discharge for osteochondritis dissecans of the 
right knee.  From 1965 to 1989 the veteran was treated and 
examined at VA and private facilities for several 
problems, including his right knee disability. 

In July 1989, the veteran sought treatment for complaints 
of back pain for the last three years.  He referred to 
pain in the area of his cervical spine and shoulders.  The 
examiner diagnosed chronic back pain and fibromyositis.  
In August 1989, the veteran complained of chronic low back 
pain.  

In March 1990, the veteran underwent a VA orthopedic 
examination, at which time he complained of persistent 
back pain extending from his upper back to his low back 
and exacerbated by prolonged sitting, standing, or 
changing of body positions. X-rays taken of the veteran's 
cervical spine showed mild degenerative changes with well 
preservation of the visualized intervertebral disc spaces.  
X-rays taken of his lumbosacral spine showed large 
osteophytosis of L4 and mild degenerative changes of the 
remaining vertebral bodies without evidence of disc space 
abnormality.  The diagnoses included degenerative joint 
disease. 
Subsequent treatment records confirmed the presence of 
arthritis of the cervical and lumbosacral spine.  

At the VA general medical examination conducted in 
February 1997, the veteran complained of, in pertinent 
part, chronic low back pain and cervical pain.  He had no 
complaints regarding the right knee.  Evaluation of the 
veteran's musculoskeletal system indicated degenerative 
joint disease, generalized arthritis, and chronic low back 
pain with moderate paralumbar muscle spasm.  It was 
reported that he limped. With regard to the veteran's 
spine, the examiner noted that the veteran had 
degenerative changes and a herniated nucleus pulposus of 
L5-S1 and cervical spondylosis.  In relevant part, the 
examiner diagnosed cervical degenerative spondylosis with 
neuritis, chronic low back pain with radiculopathy, as 
well as degenerative osteoarthritis and arthritis.  

At the hearing conducted before a hearing officer at the 
RO in May 2000, the veteran testified that he had 
arthritis of his spine (to include his lumbar spine and 
cervical spine) that was associated with his 
service-connected right knee disability.  According to the 
veteran's testimony, he experienced radiating pain in his 
low back and neck. 

In October 2001, the veteran underwent a VA examination.  
At that time, he explained that while at work on a rainy 
day in May 1995 his shoes got wet.  "When he put his right 
leg to enter his pick-up" he slipped and grabbed the door 
to prevent himself from falling.  He sustained an injury 
to his cervical and lumbar spine.  He complained of mild 
cervical pain radiating to his posterior shoulders 
associated with occasional numbness of his arms and hands 
as well as moderate low back pain associated with pain on 
his knees, feet, hips, and toes and with occasional 
numbness of his legs.  

The examiner, who noted that he had reviewed the veteran's 
claims folder including the service medical records, 
diagnosed in pertinent part mild cervical degenerative 
joint disease by x-rays taken in March 1990 as well as a 
large osteophyte at the L4 level and mild degenerative 
joint disease of the remainder of the lumbosacral spine by 
x-rays taken in March 1990.  The examiner expressed his 
opinion that the generalized arthritis of the veteran's 
cervical and lumbar spine was related to the natural 
process of aging and was not caused, or aggravated, by the 
service-connected right knee disorder.  

In September 2002, the veteran underwent a VA examination.  
The examiner stated that the claims folder, service 
medical records, and the October 2001 VA cervical and 
lumbar spine examination were reviewed carefully.  The 
examiner went on to evaluate and state certain of those 
records as noted below.  The examiner stated that there 
was evidence of treatment on the P.R. State Insurance Fund 
due to a job related accident on May 24, 1995 where it 
mentions that while getting out of an official vehicle he 
did a movement.  This movement resulted in the veteran 
suffering strong back and left arm pain. The diagnosis was 
cervical, thoracic and lumbar spine and left shoulder 
sprain.  The veteran's service medical records were silent 
towards a cervical or lumbar spine disorder.  The service 
medical records were also silent towards a left shoulder 
and left knee condition.

The veteran had a right knee arthrotomy with removal of 2 
pins on December 1965.  X-rays of the right knee in 
January 1965 showed osteochondritis dissecans in medial 
femoral condyle. The medical opinion dated January 1965 
showed that the veteran suffers from osteochondritis 
dissecans of the right knee, which, because of the x-ray 
appearance of remote disease and the fact that this lesion 
developed during adolescence renders him unfit for 
service.  The examiner noted that there was no evidence of 
treatment for a left knee, left shoulder, cervical, or low 
back disorder up until several years after service.  The 
examiner referred to the October 2001 examination for a 
medical opinion on the cervical and low back disorder.  

At the time of the examination the veteran complained of 
multiple joint pain, including pain in the right knee.  
There was no history of any episodes of dislocation or 
recurrent subluxation of the knees during the past year.  
Following the examination, the examiner stated that it was 
at least as likely as not that the veteran's right knee 
arthritis was caused or aggravated by the service-
connected status-post arthrotomy of the right knee.  It 
was also the examiner's opinion that it was not at least 
as likely as not that the arthritis of the left shoulder 
and the left knee was caused or aggravated by the service-
connected right knee disorder. 

The examiner provided the following diagnoses; status-post 
arthrotomy of the right knee; minimal patellofemoral 
arthritis and surgical clips by x-rays of the right knee 
with enthescopathy at the quadriceps femoris tendon by x-
rays of the right knee completed at the VA in June 1998; 
DJD (degenerative joint disease) of the right knee and 
left patella and surgical clips on the right knee by x-
rays of both knees done at the VA in March 1990; mild 
cervical and lumbar DJD by x-rays of the cervicolumbar 
spine done at the VA on March 1990.  The examiner also 
stated that there was no evidence of a complete rotator 
cuff tear, small amount of a fluid at the subacromial 
subdeltoid bursa, supraspinatus, infraspinatus, 
intermediate signal intensity of his critical sound on 
basis of tendinopathy changes which the examiner found was 
suggestive of a small articular surface, partial tar and 
left acromioclavicular joint hypertrophic changes 
(osteoarthritis) by MRI of the left shoulder completed at 
the VA in March 1997.

II. ANALYSIS

Service connection may be granted for a disability which 
is proximately due to, or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (2002). 
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-
connected condition; when aggravation of a non-service-
connected is proximately due to or the result of a 
service-connected disorder, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet.App. 439 
(1995).

To summarize, the lay statements describing symptoms of a 
disease or disability are deemed competent evidence.  
However, where the claim involves an issue of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  A lay person is 
not qualified to make a medical diagnosis or to provide an 
opinion regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  

In this regard, the service medical records reflect no 
finding diagnostic of arthritis nor is it contended 
otherwise.  The veteran has indicated that he sustained an 
on the job injury in May of 1995 when he slipped when 
placing his right leg into his vehicle.  The corresponding 
treatment records show no indication that the injury was 
related to the service connected right knee disorder.  The 
report makes no reference to any right knee problems.  
Arthritis of the involved joints was clinically confirmed 
beginning in the 1990s.  The VA examiner in September 2002 
rendered an opinion that the arthritis of the right knee 
was related to the service-connected status-post 
arthrotomy of the right knee.  The Board concurs with this 
opinion.  Accordingly service connection for arthritis of 
the right knee on a secondary basis is warranted.  
However, this same examiner rendered an opinion that it 
was not at least as likely as not that the arthritis of 
the left shoulder and left knee was caused or aggravated 
by the service-connected status-post arthrotomy of the 
right knee.  Additionally, the VA examiner in October 2001 
stated that the arthritis of the cervical and lumbar spine 
was not caused or aggravated by the veteran's 
service-connected right knee disorder but rather was 
related to the natural process of aging.  There is no 
medical evidence of record which contradicts these 
opinions.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  


ORDER

Entitlement to service connection for arthritis of the 
lumbosacral spine, cervical spine, and the left shoulder 
and knee secondary on a secondary basis is denied. 

Entitlement to service connection for arthritis of the 
right knee secondary to the service-connected status post-
right knee arthrotomy is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

